On the 18th day of May, 1937, a per curiam opinion was filed, reversing this case upon authority of State ex rel. Anderson v.Brand, Trustee, etc. (1937), 214 Ind. 347, 5 N.E.2d 531, 7 N.E.2d 777, 13 N.E.2d 955, 110 A.L.R. 778. Thereafter, upon certiorari, the cause was reviewed by the Supreme Court of the United States, and on April 11, 1938, the judgment of this court was reversed, and it was ordered "that this cause be, and the same is hereby, remanded to the said Supreme Court for further proceedings not inconsistent with the opinion of this Court."
Pursuant to said mandate, the cause is further considered, and, since the action is brought in the name of the State on the relation of Myrtle Hamilton Valentine, upon authority of the opinion in State ex rel. Anderson v. Brand, Trustee, etc.,supra, filed April 5, 1938, the judgment is reversed. *Page 708